Citation Nr: 1524458	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for an acquired psychiatric disorder to include PTSD is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2005 to July 2006.  The Veteran had additional service in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reopened a previously denied claim for service connection for PTSD.  

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board has amended the reopened claim on appeal pursuant to Clemons v. Shinseki, 23 Vet. Ap. 1 (2009), as indicated on the cover page.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision denied the Veteran's claim for service connection for PTSD.  The Veteran did not disagree with that decision or submit relevant evidence within the appeal period and that rating decision is final.

2.  The evidence submitted since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for PTSD was denied in a July 2007 rating decision.  The Veteran did not appeal the rating decision, nor did         he submit relevant evidence within one year of the notification of the decision; therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the July 2007 rating decision because the available evidence was inadequate to establish that a stressful experience occurred in service or that a confirmed diagnosis of PTSD existed.  

The evidence received since that time includes an October 2009 VA examination report noting a current psychiatric diagnosis and an April 2015 treatment note from a VA psychiatrist indicating continuing treatment for PTSD.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

Further development of the Veteran's claim is required prior to adjudication of the claim for service connection on the merits.

The Veteran was afforded a VA examination in October 2009.  The examiner    noted reviewing VA treatment records dated in 2008.  The records attached in the electronic claims file do not include any treatment records from 2008.  On remand, the VA treatment records dating since 2008 that are not already contained in the electronic claims file should be associated with the claims file.  In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Additionally, the last VA examination was in 2009 and did not diagnose PTSD, current medical evidence does reflect a PTSD diagnosis, and the service treatment records reflect positive responses on the Veteran's Post Deployment Health Assessment to questions concerning "feeling down, depressed, or hopeless," having "little interest or pleasure in doing things," "constantly on guard, watchful, or easily startled," and having thoughts or concerns that "you might hurt or lose control with someone."  Accordingly, the Board finds that a new examination is warranted, to determine whether the Veteran suffers from PTSD or other psychiatric disability that is related to service. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release     forms with the names and addresses of any private medical care providers who have treated him for his psychiatric disabilities.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2. Associate all relevant VA treatment records dating from 2008 to the present that are not already contained in the claims file with the electronic claims file.

3. Schedule the Veteran schedule the Veteran for a VA PTSD examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressors upon which the diagnosis is based, to include whether he suffers from PTSD as a result of the fear of hostile military or terrorist activity.  

If the Veteran is diagnosed with a psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater)  that the psychiatric disability arose in service or    is otherwise related to service.  In rendering       this opinion, the examiner should address the significance of the Veteran's positive responses   on his June 30, 2006 Post Deployment Health Assessment to questions concerning "feeling down, depressed, or hopeless," having "little interest or pleasure in doing things," "constantly on guard, watchful, or easily startled," and having thoughts or concerns that "you might hurt or lose control with someone."  The examiner should explain the reasoning for the opinion provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for an acquired psychiatric disorder,     to include PTSD, remains denied, the appellant  and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


